Citation Nr: 9928775	
Decision Date: 10/04/99    Archive Date: 10/15/99

DOCKET NO.  97-25 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased (compensable) original rating for 
residuals of a hemicolectomy secondary to abscess of the 
colon.


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1988 to May 
1996.

This case initially came before the Board of Veterans' 
Appeals (Board) by means of a February 1997 rating decision 
rendered by the Jackson, Mississippi, Regional Office (RO) of 
the Department of Veterans Affairs (VA) wherein, inter alia, 
service connection for status post hemicolectomy secondary to 
abscess of the colon was granted with a noncompensable rating 
assigned.  By means of an August 1998 decision, the Board 
remanded the issue of an increased rating for status post 
hemicolectomy for further development.  Said development 
having been completed, the case is returned to the Board.  

The Board notes that the veteran's disability has been 
identified by the RO as "status post hemicolectomy secondary 
to abscess of the colon."  For purposes of this decision, 
the Board will identify this disability as "residuals of a 
hemicolectomy."  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's residuals of a hemicolectomy are manifested 
by frequent episodes of bowel disturbance with abdominal 
distress; constant abdominal distress is not shown by the 
evidence. 


CONCLUSION OF LAW

The criteria for a 10 percent rating, but no greater than 10 
percent, for residuals of a hemicolectomy are met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, §§  4.114, 
4.118, Diagnostic Codes 7319, 7804 (1998).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, claims for increased evaluations are considered to 
be well grounded.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Proscelle v. 
Derwinski, 2 Vet.App. 629, 632 (1992). Accordingly, the Board 
finds that the veteran's claim is "well grounded" within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991); that is, he 
has presented a claim that is plausible.  He has not alleged 
that any records of probative value that may be obtained and 
which have not already been associated with his claims folder 
are available.  The Board accordingly finds that the duty to 
assist him, as mandated by 38 U.S.C.A. § 5107(a) (West 1991), 
has been satisfied.

Service connection for residuals of a hemicolectomy was 
established by means of a February 1997 rating action as 
service medical records indicate that the veteran had a 
hemicolectomy while on active duty.  A noncompensable 
disability rating was assigned effective May 26, 1996, the 
day after the veteran separated from active duty.  The 
veteran appeals this rating action and claims that his 
residuals of a hemicolectomy are more severe than currently 
evaluated and that an increased disability rating is 
warranted.  The veteran appealed this decision to the Board 
which, in an August 1998 decision, remanded the claim to the 
RO for further development.  This development has been 
completed, and the case is returned to the Board.  The Board 
is satisfied that all relevant facts pertaining to the 
veteran's residuals of a hemicolectomy have been properly 
developed.  There is no indication that there are additional 
pertinent records which have not been obtained.  No further 
assistance to the appellant is required to comply with the 
duty to assist mandated by 38 U.S.C.A. § 5107.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1998).  The percentage ratings in the Schedule for Rating 
Disabilities represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (1998).  
Moreover, each disability must be considered from the point 
of view of the veteran working or seeking work.  38 C.F.R. § 
4.2 (1998).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).

The veteran current residuals of a hemicolectomy are 
currently evaluated under Diagnostic Code 7319.  Under this 
criteria a noncompensable rating contemplates mild irritable 
colon syndrome manifested by disturbances of bowel function 
with occasional episodes of abdominal distress.  A 10 percent 
rating contemplates moderate irritable colon syndrome 
manifested by frequent episodes of bowel disturbance with 
abdominal distress.  A 30 percent evaluation is warranted 
with severe symptomatology manifested by diarrhea or 
alternating diarrhea and constipation with more or less 
constant abdominal distress.  

The terms "mild," "moderate," and "severe" are not 
defined in the Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just." 38 C.F.R. 
§ 4.6 (1998).  It should also be noted that use of 
terminology such as "mild" or "moderate" by VA examiners 
and others, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (1998).

The Board notes that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance.  Francisco v. Brown, 7 Vet.App. 55, 58 
(1994). 

The veteran was also afforded a general medical examination 
in January 1997.  The examiner noted that the veteran had an 
episode of diverticulitis in September 1992 which recurred 
two years later.  Additionally, service medical records 
indicate that a partial right hemicolectomy was performed in 
September 1992.  While the veteran complained of pain 
associated with his scar during the January 1997 examination, 
the examiner found that his abdomen was flat without 
organomegaly, masses or tenderness.  He complained of pain in 
the right side of abdomen two to three times a month 
especially when eating certain types of food.  The 
examination report indicates that he has had diarrhea since 
his surgery.  He has bowel movements three times a day and 
takes Imodium to help with the discomfort.  An upper GI 
revealed slight deformity of the duodenal bulb that the 
examiner thought was due to unspecified scarring.  The 
examiner diagnosed "diverticulitis status post exploratory 
lap and resection with diarrhea, possibly related to a short 
bowel syndrome."

The veteran's most recent VA examination was in February 
1999.  The examination report indicates that the veteran has 
been bothered by constant daily stomach problems.  The report 
also indicates that he experiences frequent stools, six to 
eight times daily with cramping pain.  The veteran indicated 
that some of the stools were loose.  He stated that he has 
not sought medical treatment for his stomach problems.  Upon 
physical examination his abdomen was soft and nontender with 
a well-healed 8 x 1/2 inch scar in the midline.  The report 
indicates that there was no abdominal distention or mass on 
physical examination.

After a review of the evidence the Board finds that the 
criteria for increased rating of 10 percent has been met.  
The evidence shows that the veteran has moderate 
symptomatology associated with his residuals of a 
hemicolectomy.  While the veteran indicates that he has not 
received medical treatment, VA examination indicates that he 
has frequent episodes of bowel disturbance, diarrhea, and 
cramping.  While a10 percent rating is appropriate, the 
evidence does not warrant a rating in excess of 10 percent.  
The evidence does not indicate that his symptomatology is 
consistent with more or less constant abdominal distress.  

Accordingly, based on the discussion above, the Board finds 
that the criteria for an increased rating for residuals of a 
hemicolectomy have been met.  38 C.F.R. § 4.114, Diagnostic 
Codes 7319 (1998).  Accordingly, an increased disability 
rating of 10 percent, but no greater, is appropriate.

The Board notes that the United States Court of Veterans 
Appeals (Court) has held that scarring, such as that 
resulting from surgery, can be rated, for VA benefits 
purposes, as separate and distinct from underlying 
symptomatology. Esteban v. Brown, 6 Vet.App. 259 (1994).  
Diagnostic Code 7804 allows a 10 percent disability rating 
for superficial scars which are noted to be tender and 
painful on objective demonstration.  38 C.F.R. § 4.118 
(1998).  While the veteran complains of a painful scar, VA 
examinations in February 1999 and January 1997 indicate that 
his scar was well healed and nontender.  Accordingly, a 
compensable rating under Diagnostic Code 7804 is not 
warranted.


ORDER

An increased rating of 10 percent, but no greater, for 
residuals of a hemicolectomy is granted, subject to the laws 
and regulations governing the payment of monetary benefits.




		
	MARK W. GREENSTREET 
	Member, Board of Veterans' Appeals



 

